Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 2019/0077621 (Kato et al.) (hereinafter “Kato”).
Regarding claim 1, Figs. 1-12B show a sheet feeding device (Fig. 1) comprising: 
a storage unit (5) including a stacking member (28) and configured to store sheets stacked in the stacking member (28); 
a feeding unit (7) configured to feed the sheets stacked in the stacking member (28); 
an opening/closing member (102) configured to open and close with respect to the sheet feeding device (Fig. 1); 
a grip portion (including 5a, 24 and 25) grippable by a user and configured to be movable; and 
a separation unit (including 8 and 18-20) configured to separate the sheets fed by the feeding unit (7) one by one, 
wherein the separation unit (including 8 and 18-20) is exposed by opening of the opening/closing member (102), and the exposed separation unit (including 8 and 18-20) is detachable from the sheet feeding device (7) in a detachment direction (X2), 
wherein the separation unit (including 8 and 18-20) includes a separation rotating member (8) configured to rotate and to abut and separate from the feeding unit (7), 
a biasing member (20) configured to bias the separation rotating member (8) toward the feeding unit (7), and 
an engaged member (19b) configured to be engaged with the grip portion (including 5a, 24 and 25) included in the sheet feeding device (Fig.1), 
wherein the grip portion (including 5a, 24 and 25) is configured to move to a first position (Fig. 9A) where the grip portion (including 5a, 24 and 25) is engaged with the engaged member (19b), and a second position (numbered paragraph [0088]) away from the engaged member (19b), and 
wherein, in a state where the grip portion (including 5a, 24 and 25) is located at the second position (numbered paragraph [0088]), the separation unit (including 8 and 18-20) is detached together with the engaged member (19b) from the sheet feeding device (Fig. 1) and is separated from the grip portion (including 5a, 24 and 25).  Numbered paragraph [0088] explains that the separation unit can be detached even when storage unit (5) is only partially removed from the sheet feeding device.  In other words, storage unit (5) does not have to be completely removed from sheet feeding device (Fig. 1) to be detachable.  
Regarding claim 2, Figs. 1-12B show that the separation unit (including 8 and 18-20) includes a first holding member (18) configured to rotatably hold the separation rotating member (8), and a second holding member (19) configured to swingably hold the first holding member (18), and wherein the biasing member (20) is configured to be held by the second holding member (19).
Regarding claim 3, Figs. 1-12B show that the biasing member (20) is configured to cause the separation rotating member (8) to abut the feeding unit (7) by biasing the first holding member (18).
Regarding claim 4, as best understood, Figs. 1-12B show that the engaged member (19b) doubles as a cover member configured to cover a part of the first holding member (18).  See, e.g., Fig. 9A.
Regarding claim 5, Figs. 1-12B show that the second holding member (19) includes a first positioning portion (19a), 
wherein the sheet feeding device (Fig. 1) includes a second positioning portion (29a) configured to position the first positioning portion (19a), and 
wherein the first positioning portion (19a) is positioned by the second positioning portion (29a), in a state where the separation unit (including 8 and 18-20) can still be attached to the sheet feeding device (Fig. 1).  See, e.g., numbered paragraph [0088].
Regarding claim 6, Figs. 1-12B show that the grip portion (including 5a, 24 and 25) is a slide member configured to move in a sliding manner in a direction intersecting the detachment direction (X2).
Regarding claim 7, Figs. 1-12B show that the storage unit (5) is configured in such a manner that a storage portion (Fig. 2C), in which sheets (S) are stacked, is attachable to and detachable from the sheet feeding device (Fig. 1), wherein the separation unit (including 8 and 18-20) and the feeding unit (7) abut each other in a state where the storage portion (Fig. 2C) is attached to the sheet feeding device (Fig. 1), and wherein the separation unit (including 8 and 18-20) and the feeding unit (7) are separate from each other in a state where the storage portion (Fig. 2C) is detached from the sheet feeding device (Fig. 1).
Regarding claim 8, Figs. 1-12B show that, in a case where the grip portion (including 5a, 24 and 25) moves from the first position to the second position in a state where the separation unit (including 8 and 18-20) is attached to the sheet feeding device (Fig. 1), the separation unit (including 8 and 18-20) moves in the detachment direction (X2) using the biasing member (20) either in a state where the separation unit (including 8 and 18-10) abuts the feeding unit (7) or a state where the separation unit (including 8 and 18-20) is separate from the feeding unit (Fig. 1).
Regarding claim 10, Figs. 1-12B show an image forming apparatus (Fig. 1) comprising: 
a storage unit (5) including a stacking member (28) and configured to store sheets stacked in the stacking member (28); 
a feeding unit (7) configured to feed the sheets stacked in the stacking member (28); 
an opening/closing member (102) configured to open and close with respect to the image forming apparatus (Fig. 1); 
a grip portion (including 5a, 24 and 25) grippable by a user and configured to be movable; 
a separation unit (including 8 and 18-20) configured to separate the sheets fed by the feeding unit (7) one by one, 
wherein the separation unit (including 8 and 18-20) is exposed by opening of the opening/closing member (102), and the exposed separation unit (including 8 and 18-20) is detachable from the image forming apparatus (Fig. 1) in a detachment direction (X2); and 
an image forming unit (including 1 and 2) configured to form an image on each of the sheets separated by the separation unit (including 8 and 18-20), 
wherein the separation unit (including 8 and 18-20) includes a separation rotating member (8) configured to rotate and to abut and separate from the feeding unit (7), a biasing member (20) configured to bias the separation rotating member (8) toward the feeding unit (7), and an engaged member (19b) configured to be engaged with the grip portion (including 5a, 24 and 25) included in the image forming apparatus (Fig. 1),
wherein the grip portion (including 5a, 24 and 25) is configured to move to a first position (Fig. 9A) where the grip portion (including 5a, 24 and 25) is engaged with the engaged member (19b), and a second position (numbered paragraph [0088]) away from the engaged member (19b), and 
wherein, in a state where the grip portion (including 5a, 24 and 25) is located at the second position (numbered paragraph [0088]), the separation unit (including 8 and 18-20) is detached together with the engaged member (19b) from the image forming apparatus (Fig. 1) and is separated from the grip portion (including 5a, 24 and 25).  Numbered paragraph [0088] explains that the separation unit can be detached even when storage unit (5) is only partially removed from the sheet feeding device.  In other words, storage unit (5) does not have to be completely removed from sheet feeding device (Fig. 1) to be detachable.  
Regarding claim 11, Figs. 1-12B show that the separation unit (including 8 and 18-20) includes a first holding member (18) configured to rotatably hold the separation rotating member (8), and a second holding member (19) configured to swingably hold the first holding member (18), and wherein the biasing member (20) is configured to be held by the second holding member (19).
Allowable Subject Matter
3.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653